Citation Nr: 0928495	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  04-31 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, also claimed as secondary to service-connected 
bilateral foot disabilities.

2.  Entitlement to an initial compensable rating for status 
post tear, ulnar and radial collateral ligaments of the right 
first metacarpophalangeal joint (right thumb disability) 
prior to October 27, 2008 and a compensable rating from 
February 1, 2009.

3.  Entitlement to an initial compensable rating for 
residuals of a right wrist injury with chronic subluxation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1981 to August 1981, May 1982 to July 1982 and again 
from May 1985 to July 1987.

This matter is before the Board of Veterans' Appeals (Board) 
following a March 2009 Decision from the United States Court 
of Appeals for Veterans Claims (CAVC) vacating a Board 
decision rendered in June 2006. This matter was originally on 
appeal from September 2002 and June 2004 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Jackson, Mississippi.  The Veteran had a hearing before 
the Board in January 2006 and the transcript is of record.

During the pendency of this appeal, a January 2009 rating 
decision awarded the Veteran a temporary total disability 
rating for his right thumb disability, effective from October 
27, 2008 to February 1, 2009, based on surgical treatment 
necessitating convalescence as defined under 38 C.F.R. § 
4.30.  After the Veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  
Accordingly, aside from the time period in which the maximum 
100 percent rating was awarded, the issue is still properly 
before the Board here and has been appropriately rephrased 
above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

In a June 2006 decision, the Board denied the Veteran's 
increased rating claims based primarily on VA examination 
findings from May 2004 and VA outpatient treatment records 
thereafter.  The Veteran's right knee claim was denied 
without the benefit of a VA examination finding no competent 
and probative evidence indicative of an in-service injury or 
incident responsible for his current right knee disability.

The Court of Appeals for Veterans' Claims (CAVC or the 
Court), vacated the Board's decision finding further 
development was warranted prior to adjudicating the claims.  
Primarily, the Veteran provided notice of a Social Security 
Administration (SSA) disability award based, in part, to the 
disabilities at issue here.  The SSA award notice, dated 
December 2005, indicated the decision was partially based on 
a November 2004 orthopedic examination conducted by a private 
consultative examiner, Dr. Lowe, Jr.  Neither the SSA records 
nor Dr. Lowe, Jr.'s records are currently of record.  The 
Court concluded the Board should have made efforts to obtain 
these records prior to rendering a decision.

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that, where VA has notice that a veteran is receiving 
disability benefits from the Social Security Administration 
(SSA), and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based. See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Furthermore, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), emphasizes the need for VA to obtain 
records from other Government agencies.  See 38 U.S.C.A. § 
5103A (b)(3), (c)(3) (West 2002).

In this case, there was no indication from the Veteran or 
within the December 2005 SSA disability award notice that 
these records would contain information relevant to the 
claims on appeal here.  The December 2005 award opinion, 
moreover, is based mainly on unrelated debilitating 
disabilities, to include paranoid schizophrenia, which are 
completely irrelevant to the claims on appeal here.  The 
Board, in issuing a decision, attempted to avoid unnecessary 
delay with the adjudication of the Veteran's claim.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  In light of the CAVC opinion, however, the 
claims must be remanded to obtain these records.

The RO should ask the Veteran to identify any and all private 
medical providers that may have relevant medical evidence to 
his claims and, thereafter, make efforts to obtain such 
records.

Right Knee (Service Connection)

In regard to the right knee claim, the Court also vacated the 
Board's June 2006 decision indicating the Board did not 
adequately explain why a VA examination was not needed in 
light of the Veteran's testimony that his current right knee 
disability is due to in-service sports injuries to the knee.

The VA is not required to afford the Veteran a VA examination 
in any case.  Rather, in the case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the Court held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

In this case, the Veteran's service treatment records were 
silent as to any complaints, treatment or diagnoses of a 
right knee disability.  Although the Veteran now claims he 
injured his right knee in service, there simply is no 
evidence in the record to suggest such an injury occurred.  
The Board finds it compelling that the Veteran sought medical 
treatment countless times for other injuries, to include 
sport-related injuries, but never indicated any right knee 
complaints.  On the other hand, the Veteran's service 
treatment records do confirm the Veteran suffered other 
orthopedic injuries, to include his wrists, feet, thumb and 
back with complaints of radiating pain into his legs.  Many 
times these injuries were associated with playing sports in 
the military. 

Also compelling, on further look at the Veteran's contentions 
within the CAVC documents as well as his January 2006 
testimony before the Board, it appears the Veteran is also 
relating his current right knee pain to his bilateral foot 
problems, which are service-connected.  The Veteran's service 
treatment records show significant complaints, treatment and 
diagnoses for various bilateral foot disabilities, to include 
pes planus and hallux valgus.  The Veteran underwent foot 
surgeries while in the military and is currently service-
connected for residuals of those surgeries.  It appears the 
Veteran, in the alternative, is asserting a "secondary" 
basis of service connection for his right knee.

Secondary service connection may be established by a showing 
that a service-connected condition caused the condition or 
aggravated the condition beyond the natural progression of 
the disease.  See 38 U.S.C. § 5103A(d) (2002); 38 C.F.R. § 
3.310(a)(2)(b) (stating that service connection on a 
secondary basis may be established by a showing that the 
current disability was either caused by or aggravated by a 
service-connected disability); Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000) (requiring the VA to investigate all 
possible in-service causes of a veteran's current disability, 
including those unknown to the veteran).  

The RO never considered the secondary aspect of the Veteran's 
claim, and therefore further development is needed.  The VCAA 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The 
Veteran is entitled to a notice letter describing the law and 
evidence needed to substantiate a secondary service-
connection claim.  Although the Veteran was provided a letter 
informing of the evidence needed to substantiate a service-
connection claim in general, no letter was provided with 
regard to his secondary theory.  Corrective action is 
required.

In light of the alternative theory, a new VA examination is 
needed to ascertain whether there is any medical merit to the 
Veteran's contentions that he has a current right knee 
disability due to various in-service sports injuries or 
secondary to his service-connected bilateral foot 
disabilities.  

Right Thumb and Right Wrist (Increased Ratings)

In addition to the reasons asserted above, the RO should also 
take this opportunity to obtain recent VA examinations for 
these conditions.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran's right wrist was last examined in 
May 2004, over five years ago.  In light of the lengthy time 
lapse, a new VA examination is warranted to ascertain the 
current severity of his right wrist.   

The Veteran's right thumb was operated on in October 2008 and 
a subsequent VA examination was conducted in January 2009, 
only a few months after his surgery.  In light of the fact 
that nearly one year has elapsed since his right thumb 
surgery, a new examination is also warranted for his right 
thumb claim to ascertain the current/post-operative severity 
of his condition.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from November 2008 to the 
present. 



Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issues of 
entitlement to service connection for a 
right knee disability, also claimed as 
secondary to service-connected bilateral 
foot disabilities, and entitlement to 
initial compensable ratings for his right 
wrist and right thumb disabilities, 
including an explanation as to the 
information or evidence needed to 
establish service connection for a disease 
or injury claimed to be secondary to 
another disease of injury and including an 
explanation of how disability ratings and 
effective dates are determined as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  Contact the Social Security 
Administration for the purpose of obtaining 
a copy of the decision and all medical 
records relied upon in conjunction with the 
Veteran's claim and award for SSA 
disability benefits. Any attempts to obtain 
records that are ultimately unsuccessful, 
should be documented in the claims folder.

3. Ask the Veteran to identify any and all 
private medical providers who he sought 
treatment for his right knee, right wrist 
or right thumb, to include Dr. Lowe, Jr; 
ask the Veteran to complete release forms 
authorizing VA to request his treatment 
records from Dr. Lowe, Jr. and any other 
private medical doctor identified.  These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records, as opposed to summaries, 
are needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

4. Obtain any and all medical and 
hospitalization records for the Veteran's 
right knee, right thumb or right wrist 
disabilities from the VAMC in Jackson, 
Mississippi from November 2008 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

5.  After the above is complete and the 
above mentioned records are obtained, to 
the extent possible, schedule the Veteran 
for an appropriate examination for his 
claimed right knee disability, also 
claimed as secondary to his service-
connected bilateral foot disabilities, to 
determine the extent and likely etiology 
of any right knee condition(s) found, 
specifically commenting on whether the 
Veteran has any right knee disability 
caused or aggravated by his bilateral foot 
disabilities, any in-service orthopedic 
injury or any other in-service incident.  
The examiner should also comment on 
whether any diagnosed right knee 
disability is directly related to any 
incident of his military service.  

Pertinent documents in the claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions rendered.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

6.  After the above is complete and the 
above mentioned records are obtained, to 
the extent possible, schedule the Veteran 
for appropriate examinations for his right 
wrist and right thumb disabilities to 
ascertain the current level of severity of 
each disability.  The examiner(s) must 
conduct all necessary tests to ascertain 
any and all manifestations of the Veteran's 
right wrist and thumb disabilities and any 
other complication found.  

The examiner(s) must be instructed to 
review the entire claims folder, to include 
the prior VA examinations, a copy of this 
decision, the VA outpatient treatment 
records, medical records relied upon by the 
SSA in its disability determination and any 
other private records obtained.

The examiner(s) should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions.

7.  After the above is complete, 
readjudicate the Veteran's claims.  If the 
claims remain denied, provide the 
appellant a supplemental statement of the 
case (SSOC) covering all evidence received 
since the statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




